EXHIBIT Investor Contact: Nate Swanson 925-452-3156 e-mail: nswanson@taleo.com Media Contact: Jaime Spuhler 904-493-8851 e-mail: jspuhler@taleo.com Taleo Delivers Strong Third Quarter Results Posts Record Revenue of $50.7 Million Generates $13.6 Million in Cash Flow from Operations Adds More than 40 New Performance Management Customers Increases Sales Across Enterprise Segment for Full Talent Management Suite of Solutions DUBLIN, CA, October 28, 2009 Taleo Corporation (NASDAQ: TLEO), the leading provider of on demand talent management solutions, today announced its financial results for the quarter ended September 30, 2009. Summary quarterly highlights: GAAP revenues of $50.7 million for the third quarter of 2009, an increase of 9% year-over-year. GAAP application revenue increased to $44.9 million, growth of 20% year-over-year and 5% quarter-over-quarter. GAAP net loss of $(1.1) million or $(0.04) per share. Non-GAAP net income of $6.7 million, or $0.20 per fully diluted share. Cash flow from operations of $13.6 million; total year-to-date cash flow from operations increases to $30.1 million. Signed 167 new customers, including 17 new Taleo Enterprise customers and 150 new Taleo Business Edition customers. Closed 7 large enterprise deals with annual contract values in excess of Signed more than 40 new performance management customers across both enterprise and SMB segments, increasing the company’s total performance management customer base to more than 160. Announced an agreement to acquire the remaining shares of strategic partner Worldwide Compensation, Inc. Launched the Talent Grid ‘cloud community’ set of online exchanges to the market, and announced plans to deliver Taleo 10 in the fourth quarter of 2009. "Strategic talent management is driving innovation, growth and business success for companies of all sizes," said Michael Gregoire, Taleo Chairman and CEO. "Those that are locking in their growth plans for 2010 are choosing Taleo to transform how they optimize their businesses by using the most advanced talent management system, Taleo. An example of this is Harris Teeter, the grocery store chain, which standardized their recruiting on Taleo in Q2 2008, and based on the positive impact on their business, expanded their use of Taleo this quarter." Significant achievements included: Acquired 17 new enterprise customers, and closed 7 large enterprise deals with annual contract values in excess of $250,000. New enterprise customers include: Cognizant Technology Solutions, Shaw Industries, U.S. Cellular, Lifespan, Xcel Energy, Itron, Atmos Energy, and Centegra Health System. Signed 150 new small and medium-sized customers. Taleo Business Edition, a talent management solution targeted at companies with less than 5,000 employees, now has more than 3,500 customers. New Taleo Business Edition customers include: Skymall, Medical Management Resource Group, Wesley Homes, vCustomer Corp., RQ Construction, Lakeside Schools, TIB Bank, Talyst and Communications Infrastructure Group. Received Human Resource Executive magazine's Product of the Year award for Taleo Perform, the company's performance management solution for small-to-medium sized businesses. Continued momentum in enterprise talent management suite sales. Sales this quarter included both new and existing customers, with several long-standing Taleo recruiting customers choosing to power their talent management initiatives with Taleo’s performance management solutions and new customer Penske Truck Leasing selecting Taleo to start with a unified offering. Strong quarter in new performance management deals across both enterprise and SMB segments. Taleo now has more than 160 performance management customers, up from roughly 120 at the end of the second quarter of 2009. New enterprise performance management customers include: RSC Equipment Rental, SavaSeniorCare, Talisman Energy and a Fortune 500 customer closed through IBM. Hosted its annual user conference, Taleo WORLD, in Las Vegas to its largest audience of customers, prospects, partners and industry influencers. Announced plans to deliver to marketa complete Talent Management suite of solutions for enterprise and small-to-medium sized businesses, called Taleo 10. The enterprise solution includes a unified interface across all components, and new capabilities in recruiting, development planning, and also mobile/social networking enablement. The SMB solution will add compensation management functionality. Taleo 10 is expected to be generally available in the fourth quarter of 2009. Launched the Talent Grid to offer customers and partners online access to a broad collection of talent management domain expertise.The Talent Grid is comprised of the Knowledge Exchange, providing an online customer community for best practices; the Solution Exchange, providing a wide range of partner solutions; and the Talent Exchange, providing a global network of candidates and careers. Announced plans to acquire the remaining shares of strategic partner Worldwide Compensation, Inc., adding best-in-class compensation management functionality to our suite of unified talent management applications. Continued to achieve Vurv customer conversions and commitments to convert to Taleo. Recent Vurv customers committing to Taleo include: Northrup Grumman, Perot Systems, Magellan Health Services, Adventist Health System, United Stationers, Harland Clarke and Total System Services. Taleo delivered the following financial results: Revenue: Total revenue for the third quarter was $50.7 million, representing an increase of 9% on a year-over-year basis. Application revenue for the third quarter was $44.9 million, an increase of 20% on a year-over-year basis. Net Income (Loss) and Net Income (Loss) Per Share to Common Stockholders: Net loss was $(1.1) million for the third quarter, compared to a net loss of $(5.9) million for the same period last year. Net loss includes $3.6 million in amortization expense related to the acquisition of Vurv, stock-based compensation expense of $3.1 million and $1.1 million of other expense related to the write-off of the Worldwide Compensation purchase option. Net loss per share was $(0.04) for the third quarter of 2009 based on 30.9 million weighted average shares outstanding compared to a net loss per share of $(0.20) for the same period in 2008 based on 29.4 million weighted average shares outstanding. Non-GAAP
